          Case 1:18-cv-03497-AJN Document 101 Filed 02/12/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SPV OSUS LTD.,

                      Plaintiff,

         -against-


 HSBC HOLDINGS PLC, HSBC BANK PLC,
 HSBC BANK USA, NA, HSBC USA INC.,
 HSBC SECURITIES SERVICES
 (BERMUDA) LIMITED, HSBC
 INSTITUTIONAL TRUST SERVICES
 (BERMUDA) LIMITED, HSBC BANK
 BERMUDA LIMITED, HSBC SECURITIES
 SERVICES (LUXEMBOURG) S.A., HSBC
 BANK (CAYMAN) LIMITED, HSBC
 PRIVATE BANKING HOLDINGS
 (SUISSE) S.A., HSBC PRIVATE BANK
 (SUISSE) S.A., HSBC FUND SERVICES
 (LUXEMBOURG) S.A., SONIA KOHN,             STIPULATION AND ORDER OF
 MARIO BENBASSAT, ALBERTO                   DISMISSAL
 BENBASSAT, STEHPANE BENBASSAT,
 20:20 MEDICI AG, UNICREDIT BANK            Case No. 18-3497 (AJN)
 AUSTRIA AG, BA WORLDWIDE FUND
 MANAGEMENT LTD., UNICREDIT
 S.P.A., HERALD ASSET MANAGEMENT
 LIMITED, EUROVALEUR, INC., PIONEER
 ALTERNATIVE INVESTMENT
 MANAGEMENT LIMITED, ALPHA
 PRIME ASSET MANAGEMENT LTD.,
 REGULUS ASSET MANAGEMENT
 LIMITED, CARRUBA ASSET
 MANAGEMENT LIMITED, TEREO
 TRUST COMPANY LIMITED,
 GENEVALOR, BENBASSAT ET CIE,
 HERMES ASSET MANAGEMENT
 LIMITED, THEMA ASSET
 MANAGEMENT (BERMUDA) LTD.,
 THEMA ASSET MANAGEMENT
 LIMITED, EQUUS ASSET
 MANAGEMENT LIMITED, EQUUS
 ASSET MANAGEMENT PARTNERS, L.P.,
 AURELIA FUND MANAGEMENT
 LIMITED, INTER ASSET MANAGEMENT
 INC., T+M TRUSTEESHIP &


[AM_ACTIVE 401087123_3]
          Case 1:18-cv-03497-AJN Document 101 Filed 02/12/19 Page 2 of 3



    MANAGEMENT SERVICES S.A., GTM
    MANAGEMENT SERVICES CORP. N.V.,
    AURELIA ASSET MANAGEMENT
    PARTNERS, CAPE INVESTMENT
    ADVISORS LIMITED and ERWIN KOHN,

                      Defendants.



                WHEREAS, plaintiff SPV OSUS Ltd. and the HSBC Defendants1 have reached a

settlement agreement and now desire to resolve the remaining issues raised as between them in

this litigation, without further proceedings and without admitting any fault or liability;

                NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

and between the undersigned, that the above-referenced action is hereby dismissed with

prejudice as against the HSBC Defendants without costs.




1
        The HSBC Defendants include HSBC Holdings plc, HSBC Bank plc, HSBC Bank USA, N.A.,
HSBC USA Inc., HSBC Securities Services (Bermuda) Limited, HSBC Institutional Trust Services
(Bermuda) Limited, HSBC Bank Bermuda Limited, HSBC Securities Services (Luxembourg) S.A.,
HSBC Bank (Cayman) Limited, HSBC Private Banking Holdings (Suisse) S.A., and HSBC Private Bank
(Suisse) S.A.
                                                   2
[AM_ACTIVE 401087123_3]
          Case 1:18-cv-03497-AJN Document 101 Filed 02/12/19 Page 3 of 3



 Dated: February 11, 2019

 YETTER COLEMAN                              CLEARY GOTTLIEB STEEN &
 LLP                                         HAMILTON LLP



 Collin J. Cox                               Thomas J. Moloney

 811 Main Street, Suite 4100                 One Liberty Plaza
 Houston, Texas 77002                        New York, New York 10006
 T: 713-632-8000                             T: 212-225-2000
 F: 713-632-8002                             F: 212-225-3999
 (ccox@yettercoleman.com)                    (tmoloney@cgsh.com)

                                             Attorney for the HSBC Defendants

 LAW OFFICE OF MATTHEW C. HEERDE


 Matthew C. Heerde

 222 Broadway 19th Floor
 New York, New York 10038
 Telephone: (347) 460-3588
 Fax: (347) 535-3588
 (mheerde@heerdelaw.com)

 Attorneys for Plaintiff SPV OSUS Ltd.


                                              SO ORDERED:



                                              HON. ALISON J. NATHAN, U.S.D.J.


                                              Dated:   New York, New York
                                                       February ______, 2019




                                         3
[AM_ACTIVE 401087123_3]
